                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:20-CV-00188-RJC-DSC


                ANABEL SOLIS,                                    )
                                                                 )
                                   Plaintiff,                    )
                                                                 )                  ORDER
                v.                                               )
                                                                 )
                THE HARTFORD FINANCIAL                           )
                SERVICES GROUP INC. et. al.,                     )
                                                                 )
                                 Defendants.                     )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Lee H. Ogburn and William J. Harrington]” (documents #5-6) filed April 3, 2020.

               For the reasons set forth therein, the Motion[s] will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: April 3, 2020
